Court of Appeals
of the State of Georgia

                                     ATLANTA,____________________
                                              February 18, 2020

The Court of Appeals hereby passes the following order:

A20A1181. PHH INVESTMENTS, LLP et al. v. DEPARTMENT OF
    TRANSPORTATION.

      Upon consideration of Appellants’ motion for Permission to Withdraw their
Cross-Apeal in the above styled case, it is ordered that the motion is hereby
GRANTED.

                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      02/18/2020
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.